Name: Commission Regulation (EEC) No 1416/85 of 29 May 1985 abolishing the countervailing charge on apples originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 /40 Official Journal of the European Communities 30. 5. 85 COMMISSION REGULATION (EEC) No 1416/85 of 29 May 1985 abolishing the countervailing charge on apples originating in Poland Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apples originating in Poland can be abolished ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC), No 1281 /85 of 20 May 1985 (3) introduced a countervailing charge on apples originating in Poland ; Whereas for this product originating in Poland there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1281 /85 is hereby repealed. Article 2 This Regulation shall enter into force on 30 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 May 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 118, 20. 5 . 1972, p. 1 . O OJ No L 130, 16. 5 . 1984, p. 1 . 0 OJ No L 132, 21 . 5. 1985, p. 14.